Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sarah Foley on February 10, 2021.

8.	(Currently Amended) A computing device comprising: 
processing hardware;
storage hardware storing information configured to, when executed by the processing hardware, cause the processing hardware to implement a text detector and a text recognizer;
the text detector configured to detect, in images inputted thereto, regions containing text, and to output indicia of the regions to a trained neural network, the indicia including boundaries corresponding to the detected regions; and
the trained neural network configured to receive the images and the indicia of the regions containing text detected by the text detector, recognize text associated with the detected regions corresponding to the boundaries, and adjust the boundaries while performing the text recognition, wherein the trained neural network comprises nodes and interconnections therebetween that have been trained to correspond to an inverse of a compositional model for generating images of text, the inverse of the compositional model comprising inversions of respective image-generation steps of the compositional model , and wherein the text detector is distinct from the trained neural network.

17.	(Currently Amended) Computer-readable storage hardware storing instructions configured to cause a computing device to perform a process, the process comprising:
providing a two-stage end-to-end text recognition system comprising a text detection stage and a text recognition stage, 
wherein images inputted to the text recognition system are provided to each of the text detection stage and the text recognition stage, 
wherein the text detection stage detects text regions in the images and provides the detected regions and boundaries corresponding to the detected regions to the text recognition stage, 
wherein there is end-to-end alignment between the text detection stage and the text recognition stage, 
wherein the text detection stage and text recognition stage are each trained independent of the other and include a text detector used for the text detection stage that is distinct from a neural network used for the text recognition stage, and 
wherein the text recognition stage is trained to perform geometric rectification on the text regions using the images and the boundaries, and adjusts the boundaries during the text recognition stage.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The Applicant’s argument is persuasive. The claims amendment and further Examiner’s amendment overcome the prior art of the record. After a further search, no reference is found to teach:
passing the image to a text detector that is distinct from the neural network; 
performing, by the text detector, text detection on the image to detect the region of the image, the text detector outputting a boundary corresponding to the detected region of the image; 
passing the image to the trained neural network; and
passing the boundary to the trained neural network, wherein the trained neural network recognizes text in and around the region of the image corresponding to the boundary, and wherein the trained neural network adjusts the boundary while performing text recognition on the image;

in combination with the rest limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/QIAN YANG/Primary Examiner, Art Unit 2668